Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 8-10, 12, 16, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loh (US 2018/0334547 A1).
The Examiner has reviewed provisional application 62/508,746 of Loh and finds written support for the citations below. 
Regarding Claims 1, 3, 8-10, 12, 16, 24, and 25, Loh teaches foamable compositions comprising blowing agent and polystyrene as matrix material (Abstract; ¶ 94-95) whereby the blowing agent is a mixture of 1,1,1,4,4,4-hexafluoro-2-butene and 1,1,1,3,3-pentafluoropropane (¶ 59-61; Tables 5-8; Claim 1). Loh’s examples illustrate blowing agent compositions that contain essentially no water or carbon dioxide. From a small finite list of co-blowing agents, Loh teaches n-pentane or iso-pentane can be included (¶ 83, Claim 16). The position is taken that Loh is of sufficient specificity to anticipate a blowing agent composition comprising a mixture of 1,1,1,4,4,4-hexafluoro-2-butene, 1,1,1,3,3-pentafluoropropane (a HFC), and isopentane (branched hydrocarbon). Alternatively, to the extent that the disclosure of Loh is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize combinations of 1,1,1,4,4,4-hexafluoro-2-butene, 1,1,1,3,3-pentafluoropropane (a HFC), Loh. 
Regarding Claim 4, Loh teaches 40-60 wt% of 1,1,1,4,4,4-hexafluoro-2-butene (¶ 61). 
Claim Rejections - 35 USC § 103
Claims 7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2018/0334547 A1).
Loh teaches foamable compositions comprising blowing agent and polystyrene as matrix material (Abstract; ¶ 94-95) whereby the blowing agent is a mixture of 1,1,1,4,4,4-hexafluoro-2-butene and 1,1,1,3,3-pentafluoropropane (¶ 59-61; Tables 5-8; Claim 1). Loh’s examples illustrate blowing agent compositions that contain essentially no water or carbon dioxide. From a small finite list of co-blowing agents, Loh teaches n-pentane or iso-pentane can be included (¶ 83, Claim 16). The position is taken that Loh is of sufficient specificity to anticipate a blowing agent composition comprising a mixture of 1,1,1,4,4,4-hexafluoro-2-butene, 1,1,1,3,3-pentafluoropropane (a HFC), and isopentane (branched hydrocarbon). Alternatively, to the extent that the disclosure of Loh is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize combinations of 1,1,1,4,4,4-hexafluoro-2-butene, 1,1,1,3,3-pentafluoropropane (a HFC), and isopentane (branched hydrocarbon) thereby predictably affording workable blowing agent compositions in accordance with the teachings of Loh.
Regarding Claim 7, Loh teaches embodiments comprising 0.1-99 wt% of 1,1,1,3,3-pentafluoropropane (¶ 60-61), which overlaps the range claimed. It would Loh suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Loh. See MPEP 2123.
Regarding Claims 13 and 15, Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). Given Loh teaches 40-60 wt% of 1,1,1,4,4,4-hexafluoro-2-butene within blowing agent composition (¶ 61). Loh is seen to suggest 2-9 wt% of HFO. Given the known molecular weight of 1,1,1,4,4,4-hexafluoro-2-butene (164 g/mol), Loh is also seen to suggest 0.012 mol / 95 g polymer to 0.055 mol / 85 g polymer, equivalent to 0.013-0.065 mol / 100 g polymer. Therefore, Loh is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Loh suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Loh. See MPEP 2123.
Claims 3, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2018/0334547 A1) in view of Hulse (US 2011/0144216 A1).
The discussion regarding Loh within ¶ 13-15 is incorporated herein by reference.
Regarding Claims 3 and 12, Loh differs from the subject matter claimed in that Applicant’s elected species of isobutane is not described. Hulse also pertains to Hulse teaches both isopentane and isobutane were both known suitable blowing agents (Table 1; ¶ 22). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute isopentane with isobutane, thereby predictably affording workable blowing agent compositions in accordance with the teachings of Hulse. 
Regarding Claims 5 and 14, Loh differs from the subject matter claimed in that a preferred quantity of isopentane is not disclosed. Hulse teaches blowing agent combinations of 1,1,1,4,4,4-hexafluoro-2-butene, HFC such as pentafluoropropane, and hydrocarbon such as isopentane were known in the art (Abstract; ¶ 21-22). The blowing agents are suitable for creating polystyrene foamable compositions (¶ 48). Hulse teaches hydrocarbon blowing agents can be used at concentrations ranging from 5-80 wt% based on the weight of total blowing agent (¶ 41). It would have been obvious to one of ordinary skill in the art to utilize 5-80 wt% of hydrocarbon blowing agent within the compositions of Loh because doing so would predictably afford blowing agent compositions suitable for creating foamable polystyrene mixtures in accordance with the teachings of Hulse. Loh teaches embodiments where the foamable composition comprises 5-15 wt% blowing agents and 85-95 wt% of polymer material (¶ 89-90). Accordingly, the combination of references is seen to suggest hydrocarbon blowing agent contents that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed ranges. A person of ordinary .
Claims 3, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2018/0334547 A1) in view of Okuda (US 2013/0245142 A1).
The discussion regarding Loh within ¶ 13-15 is incorporated herein by reference.
Regarding Claims 3 and 12, Loh differs from the subject matter claimed in that Applicant’s elected species of isobutane is not described. Okuda also pertains to blowing agent combinations of HFO and hydrocarbon useful for creating polystyrene foams (Abstract). Okuda teaches both isopentane and isobutane were both known suitable blowing agents (¶ 23). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute isopentane with isobutane, thereby predictably affording workable blowing agent compositions in accordance with the teachings of Okuda. 
Regarding Claims 5 and 14, Loh differs from the subject matter claimed in that a preferred quantity of isopentane is not disclosed. Okuda also pertains to blowing agent combinations of HFO and hydrocarbon useful for creating polystyrene foams (Abstract). Okuda teaches when the content of hydrocarbon blowing agent is too low, the foamable composition may not be plasticized sufficiently whereas if the content of hydrocarbon blowing agent is too high, the flame retardancy of the resulting foam may decrease (¶ 25). Accordingly, Okuda indicates the content of hydrocarbon blowing agent is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal hydrocarbon blowing agent contents within the scope of the present claims so as to produce desirable plasticization/flame retardancy characteristics within the resulting foam composition.
Claims 1, 3-5, 7-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi (JP2017-088650A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1 and 3, Teranishi teaches blowing agent compositions within Tables 1 and 2 comprising HFO-1336mzz-Z, saturated halogenated compound (2-chloropropane), and isopentane (¶ 72-73). HFO-1336mzz-Z is Z-1,1,1,4,4,4-hexafluoro-2-butene (¶ 17). Isopentane is a branched hydrocarbon. See also elected species isobutane described at ¶ 11. Given no water is described within the blowing agent compositions of the Examples and tables, such blowing agent compositions are construed as containing essentially no water. 
The blowing agent composition of Teranishi’s examples differ from the subject matter claimed in that HFC or HCFC is not used as saturated halogenated compound. In this regard, Teranishi describes a wide range of saturated halogenated compounds, inclusive of fluorinated saturated hydrocarbons (construed as being within the scope of HFCs) and chlorinated fluorinated saturated hydrocarbons (construed as being within the scope of HCFCs). Given such, it would have been obvious to one of ordinary skill in Teranishi. 
Regarding Claims 4, 5, and 7, Teranishi teaches examples where the concentrations of Z-1,1,1,4,4,4-hexafluoro-2-butene and isopentane are within the ranges claimed. See for instance Example 15, which possesses 50 wt% of Z-1,1,1,4,4,4-hexafluoro-2-butene, 30 wt% of co-blowing agent, and 20 wt% of isopentane (Table 1; ¶ 72). 
Regarding Claims 8, 9, 10, 12, and 16, Teranishi teaches foamable compositions comprising resol-type phenol resin as matrix polymer material (¶ 66), construed as phenolic resin. The remaining limitations of claims 10 and 12 are adequately addressed above with respect to claims 1 and 3, the discussion of which is incorporated herein by reference.
Regarding Claims 13-15, Teranishi teaches 10.5 pbw of blowing agent composition and 100 pbw of resin per 133.5 pbw of foamable composition (¶ 66). Given Example 10 of Teranishi comprises 30 wt% of Z-1,1,1,4,4,4-hexafluoro-2-butene and 20 wt% of isopentane, such an example is seen to illustrate embodiments possessing 2.3 wt% of Z-1,1,1,4,4,4-hexafluoro-2-butene and 1.6 wt% of isopentane. Given the known molecular weight of Z-1,1,1,4,4,4-hexafluoro-2-butene (164 g/mol), the data provided by Teranishi suggests 0.019 mol per 100 g polymer of HFO. 
Claims 1, 3-5, 7-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima (US 2016/0326331 A1).
Regarding Claims 1, 3-5, 8-10, 12, and 16, Hamajima teaches a foamable polymer composition in Example 28 comprising phenol resin and a blowing agent mixture of 10 mol% cyclohexane, 75 mol% isobutane, and 15 mol% of 1,1,1,4,4,4-hexafluoro-2-butene (¶ 140-142, 147). Given the known molecular weights of cyclohexane, isobutane, and 1,1,1,4,4,4-hexafluoro-2-butene (70.1 g/mol, 58.1 g/mol, and 164.1 g/mol respectively), the blowing agent composition is equivalent to 32.7 wt% of 1,1,1,4,4,4-hexafluoro-2-butene, 57.9 wt% of isobutane, and 9.3 wt% of cyclopentane. Since the molar percentages described add up to 100 mol%, the compositions are essentially free of water.
The embodiment of Hamajima differs from the subject matter claimed in that a further HFC/HCFC co-blowing agent is not included. Hamajima teaches the halogenated olefin blowing agent is at least one selected from 1-chloro-3,3,3-trifluoropropene, 1,3,3,3-tetrafluoropropene, and 1,1,1,4,4,4-hexafluoro-2-butene (¶ 16, 21). 1-chloro-3,3,3-trifluoropropene is an unsaturated hydrochlorofluorocarbon. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a combination of HFO such as 1,1,1,4,4,4-hexafluoro-2-butene and an additional co-blowing agent such as 1-chloro-3,3,3-trifluoropropene, thereby predictably affording workable blowing agent compositions based on the teachings of Hamajima. 
Regarding Claim 7, Hamajima teaches embodiments where only halogenated hydroolefin and isopentane is used (see for instance Example 23). Hamajima teaches 0.23-0.90 mol of halogenated hydroolefin blowing agents relative to 0.03-0.85 mol of hydrocarbon blowing agent (¶ 19). Given Hamajima teaches mixtures of halogenated hydroolefin blowing agents can be used and imposes no particular restriction on such Hamajima would suggest any ratio between halogenated hydroolefin blowing agent would be suitable. Given the molecular weights of the particular blowing agents at issue (isobutane, 1,1,1,4,4,4-hexafluoro-2-butene, and 1-chloro-3,3,3-trifluoropropene is 58.1 g/mol, 164.1 g/mol, and 130.5 g/mol respectively), Hamajima suggests concentrations of unsaturated hydrochlorofluorocarbon that overlap what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hamajima suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hamajima. See MPEP 2123.
Regarding Claims 13-15, Hamajima teaches Example 28 uses 7 pbw blowing agent per 98 pbw phenol resin whereby the total foamable composition is 121 pbw (¶ 140, 147). Given the above weight percentages in the blowing agent composition, the foamable mixture comprises 1.8 wt% of HFO and 3.3 wt% of isobutane relative to total weight of foamable polymer composition. The HFO blowing agent is present at 2.33 pbw per 100 pbw matrix polymer, equivalent to 0.014 moles HFO per 100 g of matrix polymer.
Claims 1, 3-5, 7-10, 12, 16, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hulse (US 2011/0144216 A1).
Regarding Claims 1 and 3, Hulse describes blowing agent mixtures with cis-1,1,1,4,4,4-hexafluoro-2-butene (Abstract; ¶ 8). Although not describing particular examples of blowing agents with cis-1,1,1,4,4,4-hexafluoro-2-butene, branched Hulse teaches a wide range of co-blowing agents may be used, and that it is preferred that the blowing agent compositions include one of more HFCs and/or one or more hydrocarbons (¶ 21), of which the hydrocarbons can be branched (see isobutane of ¶ 22 or isopentane of examples). Given such, it would have been obvious to one of ordinary skill in the art to use mixtures of 1,1,1,4,4,4-hexafluoro-2-butene, branched hydrocarbon, and HFC, thereby predictably afford workable blowing agent mixtures in accordance with the teachings of Hulse. Hulse teaches water and carbon dioxide is optional (¶ 10) and therefore is seen to suggest embodiments that contain essentially no water or carbon dioxide.
Regarding Claims 4, 5, and 7, Hulse teaches 1-99 wt% cis-1,1,1,4,4,4-hexafluoro-2-butene, 5-80 wt% of HFC co-blowing agent, and 5-80 wt% of hydrocarbon blowing agent (¶ 17, 40-41), which suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hulse suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hulse. See MPEP 2123.
Regarding Claims 8-10, 12, 16, 24, and 25, Hulse teaches the blowing agents can be used in foamable compositions such as polystyrene foamable compositions (¶ 48). The remaining limitations of claims 10 and 12 are adequately addressed above with respect to claims 1 and 3, the discussion of which is incorporated herein by reference.
Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. 
The rejections pertaining to Robin and Okuda as a primary reference are withdrawn in view of Applicant’s amendment. Specifically, the azeotrope compositions of Robin do not further comprise HFC/HCFC blowing agent. Further, Okuda does not suggest a specific combination of 1,1,1,4,4,4-hexafluoro-2-butene and HFC/HCFC. 
Applicant argues with respect to Hamajima that Hamajima fails to describe HFC/HCFC blowing agent. This is not found persuasive as Hamajima teaches the halogenated olefin blowing agent is at least one selected from 1-chloro-3,3,3-trifluoropropene, 1,3,3,3-tetrafluoropropene, and 1,1,1,4,4,4-hexafluoro-2-butene (¶ 16, 21). 1-chloro-3,3,3-trifluoropropene is an unsaturated hydrochlorofluorocarbon (HCFC). 
Likewise, Applicant argues Hulse fails to describe a combination of 1,1,1,4,4,4-hexafluoro-2-butene, HFC/HCFC, and hydrocarbon blowing agent. This is not found persuasive as Hulse clearly describes the 1,1,1,4,4,4-hexafluoro-2-butene blowing agent compositions include one of more HFCs and/or one or more hydrocarbons at ¶ 21. The “and” option suggests combinations of 1,1,1,4,4,4-hexafluoro-2-butene with both HFC and hydrocarbon blowing agent. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764